Citation Nr: 1544874	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating (or evaluation) in excess of 20 percent disabling for intervertebral disc disease of the lumbar spine (hereinafter referred to as "back disability").  

2.  Entitlement to a separate rating for radiculopathy of lower extremities associated with intervertebral disc disease of the lumbar spine.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 2000 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied entitlement to an increased rating in excess of 10 percent for a back disability.  In an April 2009 rating decision, the RO granted an increased rating for a back disability of 20 percent based on a March 2007 medical board evaluation report, effective May 10, 2006, the date the claim was received, and the Veteran continued the appeal for an increased rating.  

A claim for an increased rating for a back disability was received in May 2006.  That correspondence indicated that the Veteran submitted a claim for an increased rating in November 2005; however, review of the claims file does not reveal any communication with any RO, including Baltimore, Maryland or Washington, DC where the Veteran previously resided, that was filed earlier than May 2006 indicating a desire for a higher rating for a back disability.  Therefore, the Board finds that the period on appeal is from May 10, 2006, the date of receipt of the claim for an increased rating.  

This matter was previously remanded by the Board in a January 2013 decision to obtain a new VA examination to assist in assessing the severity of the Veteran's back disability.  An examination was provided in March 2013, the report of which has been associated with the claims file.  The Board finds, with respect to the Veteran's back disability, that the March 2013 examination was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West,   11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.  

The issue of whether a separate rating for radiculopathy of the lower extremities associated with intervertebral disc disease is warranted is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from May 10, 2006 to March 29, 2007, the Veteran's back disability was manifested by decreased range of motion, with forward flexion ending at 65 degrees and extension ending at 20 degrees with pain that affected the ability to perform physical activities that more nearly approximates the criteria for a 20 percent rating.  

2.  For the period from May 10, 2006 to March 29, 2007, the Veteran's back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine. 

3.  For the period from March 29, 2007 to March 26, 2013, the Veteran's back disability was manifested by decreased range of motion with pain at 15 degrees forward flexion. 

4.  For the period from March 29, 2007 to March 26, 2013, the Veteran's back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

5.  From March 26, 2013, the Veteran's back disability has been manifested by forward flexion of the thoracolumbar spine limited to 50 degrees, with symptoms of pain and tenderness.  

6.  From March 26, 2013, the Veteran's back disability has not been manifested by forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent from May 10, 2006 to March 29, 2007 for a back disability have not been met or more nearly approximated.  	          38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability rating for the back disability for the period from March 29, 2007 to March 26, 2013 has been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015). 

3.  The criteria for a rating in excess of 20 percent from March 26, 2013 for a back disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied through a May 2006 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes in an October 2008 letter.  See Vazquez-Flores, 580 F.3d 1270. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements. 

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with two VA examinations (the reports of which have been associated with the claims file) in June 2006 and March 2013.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed the Veteran, including eliciting a history, conducted a physical examination, and, with regard to the March 2013 opinion, provided an opinion as to the functional loss due to the back disability.  

The Veteran was afforded an opportunity to testify before a Veterans Law Judge, but declined.  See June 2009 substantive appeal.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Rating for Back Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board finds that staged ratings for the period of May 10, 2006 to March 26, 2013, and from March 26, 2013 for the Veteran's back disability are warranted.  

The Veteran is currently in receipt of a 20 percent rating for the back disability for the entire rating period on appeal from May 10, 2006 under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. 	 § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Throughout the course of this appeal, the Veteran has contended that the service-connected back disability has been manifested by constant pain which travels down the leg when sitting and standing for a long period of time, and it affects her ability to do things like go to Zumba class, bend down and tie her shoe, perform other physical activities, and lie on her back.  See May 2013 statement from Veteran.  

From May 10, 2006 to March 29, 2007 

After review of all the evidence, lay and medical, the Board finds that, for the period of May 10, 2006 to March 29, 2007, the criteria for an increased rating in excess of 20 percent have not been met or more nearly approximated.  

In May 2006, the Veteran was afforded a VA examination to assist in determining the current severity of the back disability.  At that time, the VA examiner found that the Veteran had a limited range of motion with forward flexion at 65 degrees and extension at 20 degrees, left lateral flexion at 30 degrees, right lateral flexion at 25 degrees, left lateral rotation at 35 degrees, and right lateral rotation at 35 degrees.  The VA examiner noted that the Veteran had pain which radiated down the right leg, precipitated by standing or sitting for over 20 minutes, and the Veteran reported problems playing with her daughter, laying on her back, sitting on the floor, and other physical activities.  The examiner, however, specifically stated that it would be speculative to comment further on range of motion, fatigability, incoordination, pain, or flare-ups beyond those indicated in the VA physical exam.  The VA examiner did not opine as to an incapacitating episodes.  The Board finds that, while the Veteran's forward flexion was 65 degrees during this period, which only meets the criteria for a 10 percent rating (forward flexion greater than 60 degrees), the symptomatology more nearly approximates the criteria for a 20 percent rating (forward flexion between 30 degrees and 60 degrees), but no higher.  38 C.F.R. 	 § 4.7.  

From March 29, 2007 to March 26, 2013

After review of all the evidence, lay and medical, the Board finds that for the period of March 29, 2007 to March 26, 2013, the criteria for a 40 percent disability rating are more nearly approximated.  From March 29, 2007 to March 26, 2013, the Veteran's back disability has been manifested by a limited range of motion in both flexion and extension, with pain at 15 degrees on forward flexion.  A March 29, 2007 medical evaluation board report provided that the Veteran has decreased range of motion in both flexion and extension, with pain at 15 degrees on forward flexion, with constant dull pain worsened by prolonged standing, sitting, running, and other exercise, and difficulty bending down to pick up her child.  See March 2007 medical evaluation board findings.  This report was silent regarding incapacitating episodes. 

The Board affords the March 2007 medical board evaluation significant probative value, as the medical board evaluation specifically addressed the factors VA must consider in Deluca, including pain and functional loss.  Therefore, the Board finds that the Veteran's back disability, for the period of March 29, 2007 to March 26, 2013 more nearly approximates the criteria for 40 percent disabling, based on limitation of motion of forward flexion that is less than 30 degrees.  38 C.F.R. § 4.71a.  Furthermore, as the evidence of record does not indicate that that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine, the Board finds that the criteria for a higher rating of 50 percent is not met.  See March 2013 VA examination report.  

From March 26, 2013 

On March 26, 2013, the Veteran was afforded another VA examination.  At that examination, the VA examiner assessed the Veteran's forward flexion ending at 50 degrees, extension at 30 degrees, right and left lateral flexion at 30 degrees, and right and left lateral rotation at 30 degrees.  The Veteran performed repetitive testing with three repetitions with the same range of motion.  The VA examiner noted that the Veteran has been symptomatic for the past three weeks with radiation down the left leg and into all toes, which is triggered by bending over, and paresthesias in the left sole of the foot about once per week.  The VA examiner opined there is functional loss which is contributed to by less movement than normal of the back and pain of the back on movement.  The VA examiner did not opine as to any incapacitating episodes.  

In a May 2013 letter, the Veteran stated that on March 8, 2013, she had a stabbing pain in her back that went down her left leg, and since that time, her back hurt constantly every day when she sits or stands for a long period of time, worse than before.  Because of the pain, she was unable to do Zumba, lie on her back, bend down to touch her toes or tie her shoelaces, or perform other physical activities.  The Board notes that these symptoms, as stated by the Veteran, began before the March 26, 2013 VA examination appointment, and that she was able to report those symptoms to the VA examiner.  

Based on the evidence above, both medical and lay, the Board finds that, since the period of March 26, 2013, the Veteran's back disability has manifested by limitation of motion of forward flexion of 50 degrees with pain and tenderness that more nearly approximates the criteria for a rating of 20 percent disabling.  The evidence does not show function loss of forward flexion less than 30 degrees.  The Board has considered the Veteran's statements regarding the increased severity of symptoms starting March 8, 2013; however, as those symptoms began before the VA examination, and the VA examiner specifically noted that the Veteran had been symptomatic for the past three weeks before the examination, the Board finds that the VA examination was through, adequate, and based on the Veteran's past and current symptomatology, and must be afforded significant probative value.  Therefore, the criteria for an increased disability rating in excess of 20 percent from March 26, 2013 has not been met.  38 C.F.R. § 4.71a.  

Additionally, the Board finds that a rating under Diagnostic Code 5243 based on incapacitating episodes is not warranted at this time.  Review of the medical and lay evidence does not demonstrate any incapacitating episodes, meaning acute signs and symptoms of intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  Therefore, as rating the Veteran under the General Rating Formula for Diseases and Injuries of the Spine results in a higher rating, the Board finds that a rating based on incapacitating episodes is not warranted.  Id.  

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the back disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's back disability has been manifested by limitation of motion, pain, and interference with sitting, standing, and other physical activities.  The schedular rating criteria under the General Rating Formula for Diseases and Injuries of the Spine specifically provide ratings for pain, limitation of motion, and difficulty with physical activities, which are incorporated into the schedular rating criteria.  See Diagnostic Code 5243; 38 C.F.R. §§ 4.40, 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion), 4.59, DeLuca, 8 Vet. App. at 204-07.  In this case, comparing the Veteran's disability level and symptomatology of the back disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the rating issue.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the back disability renders her unemployable, but rather the evidence of record demonstrates the Veteran currently is working full time as a Human Resource Specialist for the Department of Defense.  See March 2013 VA examination report.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating for intervertebral disc disease of the lumber spine in excess of 20 percent for the period of May 10, 2006 to March 29, 2007 is denied; of 40 percent for the period of March 29, 2007 to March 26, 2013 is granted; and in excess of 20 percent from March 26, 2013 is denied.  


REMAND

Separate Rating for Lower Extremity Radiculopathy

At the March 2013 VA examination, the VA examiner did not diagnose lower extremity radiculopathy.  Since that VA examination, the Veteran has submitted additional VA treatment records which indicate the Veteran has lumbar pain with lower extremity radiculopathy with pain and numbness.  See May 2013 VA radiologic examination report.  

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  Therefore, the Board finds that further examination is required so the decision regarding a separate rating for lower extremity radiculopathy is based on a record that contains a current examination.  

Accordingly, the issue of a separate rating for lower extremity radiculopathy is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining whether the Veteran has any associated objective neurological abnormalities of the back disability, including radiculopathy.  The VA examiner should review the evidence associated with the record, including the May 2013 radiology report, which indicates lumbar pain with radiculopathy.  All indicated tests and studies should be conducted.  

2.  Then, adjudicate the issue of a separate rating for lower extremity radiculopathy.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


